       Case 3:19-cr-00172-MPS Document 531 Filed 05/19/21 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

------------------------------x
                              :
UNITED STATES                 :          No. 3:19CR00172(MPS)
                              :
v.                            :
                              :
JACQUELINE SAMPEL             :          May 19, 2021
                              :
------------------------------x

                  ORDER RE: PRETRIAL RELEASE ISSUES

     Defendant has been ordered released, after a hearing before

United States Magistrate Judge Donna F. Martinez.

     It is hereby ORDERED that any and all pre-trial release

issues that arise regarding this defendant, including motions to

modify conditions, reports of violations, requests for revocation,

and any other matters, shall be referred to Judge Martinez for

resolution.

     Counsel or a probation officer who files any request or

motion related to pre-trial release shall ensure that a copy of

the submission is provided to the Magistrate Judge by email to

that Judge’s Courtroom Deputy.

     SO ORDERED at Hartford, Connecticut this 19th of May, 2021.


                                 ______/s/_____________________
                                 Hon. Michael P. Shea
                                 United States District Judge




                                     1
